DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 – 8, 14 – 15 are objected to because of the following informalities:  
Claim 7 should read “wherein the control signal, when output, causes a wireless connection to be established between the data collection and transmission unit and at least one external device for providing the at least one external device an access to data collected by the data collection and transmission unit.”
Claim 6 should read “wherein the control signal is output comprising instructions to activate at least one wireless radio of the data collection and transmission unit in the access point mode.” Because the limitation “a wireless access point mode ” is introduced in claim 1, line 6 – 8.
Claim 8 should read “wherein the control signal, when output, causes the wireless connection to be established for providing the at least one external device the access to live engine data collected by the data collection and transmission unit while the at least one engine is running and the aircraft is on ground.” Because the limitation “providing the at least one external device an access to live engine data” is introduced in claim 7.
Claim 14 should read “wherein the instructions are executable by the at least one processing unit for outputting the control signal comprising instructions to activate at least one wireless radio of the data collection and transmission unit in the access point mode.” Because the limitation “a wireless access point mode ” is introduced in claim 9, line 13 – 16.
Claim 15 should read “wherein the instructions are executable by the at least one processing unit for outputting the control signal comprising instructions to cause a wireless connection to be established between the data collection and transmission unit and at least one external device for providing the at least one external device an access to data collected by the data collection and transmission unit.” 
Claim 16 should read “wherein the instructions are executable by the at least one processing unit for outputting the control signal comprising instructions to cause the wireless connection to be established for providing the at least one external device the access to live engine data collected by the data collection and transmission unit while the at least one engine is running and the aircraft is on ground.” Because the limitation “providing the at least one external device an access to live engine data” is introduced in claim 15.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 9, line 3 – 4 “a data collection and transmission unit configured to collect and transmit data received from one or more location in the aircraft”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The “data collection and transmission unit” is described as implemented by a CPU. (Specification, [Par. 0034], “The EEC 104, DCTU 108, data concentrator 106, and client device 124 illustratively include a CPU and storage.” Wherein the “DCTU 108” is the “data collection and transmission unit”)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 – 2, 4 – 10, 12 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scholten et al. (Publication No. US 20180005459 A1; hereafter Scholten).
Regarding to claim 1, Scholten teaches A computer-implemented method for transmitting data from an aircraft, the aircraft comprising at least one engine ([Par. 0016], “The aerial vehicle can include one or more engines for operations, such as propulsion of the aerial vehicle. The one or more engines can include and/or be in communication with one or more electronic engine controllers (EECs).”), the method comprising: 
	at at least one engine controller for the at least one engine, ([Par. 0016], “The aerial vehicle can include one or more engines for operations, such as propulsion of the aerial vehicle. The one or more engines can include and/or be in communication with one or more electronic engine controllers (EECs).”)
	receiving an aircraft input indicative of a request to enable a maintenance mode of operation of the at least one engine controller; ([Par. 0017 – 0019], “the one or more engines and/or the one or more EECs can include and/or can be in communication with one or more wireless communication units (WCUs). During flight or other operation of the aerial vehicle, the one or more EECs can record data related to the one or more engines and can communicate (e.g., transmit, send, push, etc.) the data to the one or more WCUs, where the WCUs can store the data in one or more memory devices. Each EEC can communicate the data to its own associated WCU. In addition and/or in the alternative, each EEC can communicate data to a single WCU located on the aerial vehicle. Upon the occurrence of a particular trigger condition (e.g., flight phase transition), the one or more WCUs can communicate the data to a ground system over a wireless network, such as a cellular network… The WCU can be adaptable for communication with the ground system via an antenna. The WCU can transmit information received from the EEC to the ground system. The ground system can use the information received from the WCU to determine a status (e.g., state, health, etc.) of an engine associated with the WCU. In addition, the WCU can be adaptable for communication with a portable maintenance access terminal (PMAT) for maintenance and other actions… The communication of data from the WCU to the ground system can be limited to occur in a particular time window, such as when the aircraft is landed or on or near the ground. Because the particular time window can be small, the WCU should begin transmitting data to the ground system at the beginning of the particular time window. According to example embodiments of the present disclosure, a triggering event can cause the WCU to begin transmitting data to the ground system. The triggering event can be determined by the WCU based on one or more phase signals received from the EEC. The phase signals can be indicative of a flight phase, such as “Taxi,” “Initial Climb,” “Approach,” “Landing,” “Post-Impact,” “Pushback/Towing,” “Standing,” and/or etc. However, in other embodiments, the signals can be indicative of other flight phases or states of the aircraft.” This is interpreted as when a triggered event is received by the EEC, the EEC communicates with the WCU to transfer data regarding to health status of the engine to the ground. The maintenance mode request could be a triggered event that request data associated with the health status of the engine to be sent to the ground for analysis.) and 
	in response to receiving the aircraft input, outputting, to a data collection and transmission unit of the aircraft, a control signal comprising instructions to enable a wireless access point mode of operation of the data collection and transmission unit. ([Par. 0017 – 0019], “the one or more engines and/or the one or more EECs can include and/or can be in communication with one or more wireless communication units (WCUs). During flight or other operation of the aerial vehicle, the one or more EECs can record data related to the one or more engines and can communicate (e.g., transmit, send, push, etc.) the data to the one or more WCUs, where the WCUs can store the data in one or more memory devices. Each EEC can communicate the data to its own associated WCU. In addition and/or in the alternative, each EEC can communicate data to a single WCU located on the aerial vehicle. Upon the occurrence of a particular trigger condition (e.g., flight phase transition), the one or more WCUs can communicate the data to a ground system over a wireless network, such as a cellular network… The WCU can be adaptable for communication with the ground system via an antenna. The WCU can transmit information received from the EEC to the ground system. The ground system can use the information received from the WCU to determine a status (e.g., state, health, etc.) of an engine associated with the WCU. In addition, the WCU can be adaptable for communication with a portable maintenance access terminal (PMAT) for maintenance and other actions… The communication of data from the WCU to the ground system can be limited to occur in a particular time window, such as when the aircraft is landed or on or near the ground. Because the particular time window can be small, the WCU should begin transmitting data to the ground system at the beginning of the particular time window. According to example embodiments of the present disclosure, a triggering event can cause the WCU to begin transmitting data to the ground system. The triggering event can be determined by the WCU based on one or more phase signals received from the EEC. The phase signals can be indicative of a flight phase, such as “Taxi,” “Initial Climb,” “Approach,” “Landing,” “Post-Impact,” “Pushback/Towing,” “Standing,” and/or etc. However, in other embodiments, the signals can be indicative of other flight phases or states of the aircraft.” This is interpreted as once a trigger event is received, the EEC send a control signal to the WCU to enable a transmission of stored data associated with health status of the engine to the ground.)

Regarding to claim 2, Scholten teaches the method of claim 1.
Scholten further teaches further comprising enabling the maintenance mode of operation of the at least one engine controller in response to receiving the aircraft input. ([Par. 0017 – 0019], “the one or more engines and/or the one or more EECs can include and/or can be in communication with one or more wireless communication units (WCUs). During flight or other operation of the aerial vehicle, the one or more EECs can record data related to the one or more engines and can communicate (e.g., transmit, send, push, etc.) the data to the one or more WCUs, where the WCUs can store the data in one or more memory devices. Each EEC can communicate the data to its own associated WCU. In addition and/or in the alternative, each EEC can communicate data to a single WCU located on the aerial vehicle. Upon the occurrence of a particular trigger condition (e.g., flight phase transition), the one or more WCUs can communicate the data to a ground system over a wireless network, such as a cellular network… The WCU can be adaptable for communication with the ground system via an antenna. The WCU can transmit information received from the EEC to the ground system. The ground system can use the information received from the WCU to determine a status (e.g., state, health, etc.) of an engine associated with the WCU. In addition, the WCU can be adaptable for communication with a portable maintenance access terminal (PMAT) for maintenance and other actions” This is interpreted as once a trigger event is received, the EEC sends a control signal to the WCU to enable a transmission of data associated with health condition of the engine to the ground. Maintenance request could be one of the triggered event.)

Regarding to claim 4, Scholten teaches the method of claim 1.
Scholten further teaches wherein the aircraft input is a message received via a data bus. ([Par. 0019], “the WCU should begin transmitting data to the ground system at the beginning of the particular time window. According to example embodiments of the present disclosure, a triggering event can cause the WCU to begin transmitting data to the ground system. The triggering event can be determined by the WCU based on one or more phase signals received from the EEC. The phase signals can be indicative of a flight phase, such as “Taxi,” “Initial Climb,” “Approach,” “Landing,” “Post-Impact,” “Pushback/Towing,” “Standing,” and/or etc. However, in other embodiments, the signals can be indicative of other flight phases or states of the aircraft.”; [Par. 0020 – 0021], “EEC can process data received from other components to derive the one or more phase signals to send to the WCU. In some embodiments, the EEC can simply pass the one or more phase signals received from other components to the WCU. In some embodiments, the WCU can receive information from other components over a network. The one or more phase signals can include a safe to transfer indication. In some embodiments, the phase signals can be based at least in part on, for instance, engine data, such as engine command data, N2 speed, N1 speed, etc. In addition and/or in the alternative, the phase signals can include or be based on motion of the aerial vehicle, such as, for example, ground speed and/or altitude. In some embodiments, the phase signals can be based on metrics associated with flight phases for non-fixed wing aircraft.” This is interpreted as the phase signal is derived from data received by the EEC. It is inherent that the data (aircraft input) is communicated to the EEC via a network or a data bus.)

Regarding to claim 5, Scholten teaches the method of claim 1.
Scholten teaches wherein the aircraft input is received while the aircraft is on ground. ([Par. 0019 – 0020], “The communication of data from the WCU to the ground system can be limited to occur in a particular time window, such as when the aircraft is landed or on or near the ground. Because the particular time window can be small, the WCU should begin transmitting data to the ground system at the beginning of the particular time window. According to example embodiments of the present disclosure, a triggering event can cause the WCU to begin transmitting data to the ground system. The triggering event can be determined by the WCU based on one or more phase signals received from the EEC. The phase signals can be indicative of a flight phase, such as “Taxi,” “Initial Climb,” “Approach,” “Landing,” “Post-Impact,” “Pushback/Towing,” “Standing,” and/or etc. However, in other embodiments, the signals can be indicative of other flight phases or states of the aircraft. In some embodiments, the EEC can process data received from other components to derive the one or more phase signals to send to the WCU. In some embodiments, the EEC can simply pass the one or more phase signals received from other components to the WCU. In some embodiments, the WCU can receive information from other components over a network.” This is interpreted as the phase signal is generated when the aircraft is landed or on the ground in which the phase signal will cause the WCU to transmit engine data to the ground.)

Regarding to claim 6, Scholten teaches the method of claim 6.
Scholten further teaches wherein the control signal is output comprising instructions to activate at least one wireless radio of the data collection and transmission unit in access point mode. ([Par. 0018], “the WCU can be adaptable for communication with the EEC via an interface. The interface can be a Telecommunications Industry Association (TIA) TIA-485 interface or other suitable interface, such as an Ethernet interface, an Aeronautical Radio INC (ARINC) 664interface, an RS-232 interface, etc. The WCU can be adaptable for communication with the ground system via an antenna. The WCU can transmit information received from the EEC to the ground system. The ground system can use the information received from the WCU to determine a status (e.g., state, health, etc.) of an engine associated with the WCU. In addition, the WCU can be adaptable for communication with a portable maintenance access terminal (PMAT) for maintenance and other actions.” This is interpreted as once the phase signal is sent from the EEC to the WCU, the WCU is enabled to activate a wireless connection to transfer stored engine data to the ground via an antenna.”

Regarding to claim 7, Scholten teaches the method of claim 1.
Scholten further teaches wherein the control signal, when output, causes a wireless connection to be established between the data collection and transmission unit and at least one external device for providing the at least one external device access to data collected by the data collection and transmission unit. ([Par. 0018], “the WCU can be adaptable for communication with the EEC via an interface. The interface can be a Telecommunications Industry Association (TIA) TIA-485 interface or other suitable interface, such as an Ethernet interface, an Aeronautical Radio INC (ARINC) 664interface, an RS-232 interface, etc. The WCU can be adaptable for communication with the ground system via an antenna. The WCU can transmit information received from the EEC to the ground system. The ground system can use the information received from the WCU to determine a status (e.g., state, health, etc.) of an engine associated with the WCU. In addition, the WCU can be adaptable for communication with a portable maintenance access terminal (PMAT) for maintenance and other actions.” This is interpreted as once the phase signal is sent from the EEC to the WCU, the WCU is enabled to activate a wireless connection to transfer stored engine data to the ground via an antenna.”

Regarding to claim 8, Scholten teaches the method of claim 7.
Scholten further teaches The method of claim 7, wherein the control signal, when output, causes the wireless connection to be established for providing the at least one external device access to live engine data collected by the data collection and transmission unit while the at least one engine is running and the aircraft is on ground. 
([Par. 0019 – 0020], “The communication of data from the WCU to the ground system can be limited to occur in a particular time window, such as when the aircraft is landed or on or near the ground. Because the particular time window can be small, the WCU should begin transmitting data to the ground system at the beginning of the particular time window. According to example embodiments of the present disclosure, a triggering event can cause the WCU to begin transmitting data to the ground system. The triggering event can be determined by the WCU based on one or more phase signals received from the EEC. The phase signals can be indicative of a flight phase, such as “Taxi,” “Initial Climb,” “Approach,” “Landing,” “Post-Impact,” “Pushback/Towing,” “Standing,” and/or etc. However, in other embodiments, the signals can be indicative of other flight phases or states of the aircraft. In some embodiments, the EEC can process data received from other components to derive the one or more phase signals to send to the WCU. In some embodiments, the EEC can simply pass the one or more phase signals received from other components to the WCU. In some embodiments, the WCU can receive information from other components over a network.” 

([Par. 0023], “In an embodiment, the one or more phase signals include a ground speed. In an embodiment, determining that the one or more phase signals indicate that a transmission to the ground system is allowed includes determining that the ground speed is at least equal to or less than 200 miles per hour.”

This is interpreted as the phase signal is generated when the aircraft is landed or on the ground in which the phase signal will cause the WCU to transmit engine data to the ground. The transmission happens when the aircraft is just landed on the ground or in taxi which indicates the aircraft is on the ground and its engine is running. 

Regarding to claim 9, Scholten teaches A communication system for transmitting data from an aircraft, the aircraft comprising at least one engine ([Par. 0016], “The aerial vehicle can include one or more engines for operations, such as propulsion of the aerial vehicle. The one or more engines can include and/or be in communication with one or more electronic engine controllers (EECs).”), the system comprising: 
	a data collection and transmission unit configured to collect and transmit data received from one or more locations in the aircraft; ([Par. 0018], “the WCU can be adaptable for communication with the EEC via an interface. The interface can be a Telecommunications Industry Association (TIA) TIA-485 interface or other suitable interface, such as an Ethernet interface, an Aeronautical Radio INC (ARINC) 664interface, an RS-232 interface, etc. The WCU can be adaptable for communication with the ground system via an antenna. The WCU can transmit information received from the EEC to the ground system. The ground system can use the information received from the WCU to determine a status (e.g., state, health, etc.) of an engine associated with the WCU. In addition, the WCU can be adaptable for communication with a portable maintenance access terminal (PMAT) for maintenance and other actions” wherein the “WCU” reads on the “data collection and transmission unit”)
	at least one engine controller for the at least one engine, the at least one engine controller communicatively coupled to the data collection and transmission unit ([Par. 0017], “the one or more engines and/or the one or more EECs can include and/or can be in communication with one or more wireless communication units (WCUs). During flight or other operation of the aerial vehicle, the one or more EECs can record data related to the one or more engines and can communicate (e.g., transmit, send, push, etc.) the data to the one or more WCUs, where the WCUs can store the data in one or more memory devices. Each EEC can communicate the data to its own associated WCU.”)  and comprising: 
		at least one processing unit; ([Par. 0016], “The one or more engines can includeand/or be in communication with one or more electronic engine controllers (EECs).” It is inherent that a controller should have at least one processor that executes instructions stored in a memory.) and 
		at least one non-transitory computer-readable memory having stored thereon program instructions executable by the at least one processing unit for: 
		receiving an aircraft input indicative of a request to enable a maintenance mode of operation of the at least one engine controller; ([Par. 0017 – 0019], “the one or more engines and/or the one or more EECs can include and/or can be in communication with one or more wireless communication units (WCUs). During flight or other operation of the aerial vehicle, the one or more EECs can record data related to the one or more engines and can communicate (e.g., transmit, send, push, etc.) the data to the one or more WCUs, where the WCUs can store the data in one or more memory devices. Each EEC can communicate the data to its own associated WCU. In addition and/or in the alternative, each EEC can communicate data to a single WCU located on the aerial vehicle. Upon the occurrence of a particular trigger condition (e.g., flight phase transition), the one or more WCUs can communicate the data to a ground system over a wireless network, such as a cellular network… The WCU can be adaptable for communication with the ground system via an antenna. The WCU can transmit information received from the EEC to the ground system. The ground system can use the information received from the WCU to determine a status (e.g., state, health, etc.) of an engine associated with the WCU. In addition, the WCU can be adaptable for communication with a portable maintenance access terminal (PMAT) for maintenance and other actions… The communication of data from the WCU to the ground system can be limited to occur in a particular time window, such as when the aircraft is landed or on or near the ground. Because the particular time window can be small, the WCU should begin transmitting data to the ground system at the beginning of the particular time window. According to example embodiments of the present disclosure, a triggering event can cause the WCU to begin transmitting data to the ground system. The triggering event can be determined by the WCU based on one or more phase signals received from the EEC. The phase signals can be indicative of a flight phase, such as “Taxi,” “Initial Climb,” “Approach,” “Landing,” “Post-Impact,” “Pushback/Towing,” “Standing,” and/or etc. However, in other embodiments, the signals can be indicative of other flight phases or states of the aircraft.” This is interpreted as when a triggered event is received by the EEC, the EEC communicates with the WCU to transfer data regarding to health status of the engine to the ground. The maintenance mode request could be a triggered event that request data associated with the health status of the engine to be sent to the ground for analysis.)  and 
in response to receiving the aircraft input, outputting, to the data collection and transmission unit, a control signal comprising instructions to enable a wireless access point mode of operation of the data collection and transmission unit. ([Par. 0017 – 0020], “the one or more engines and/or the one or more EECs can include and/or can be in communication with one or more wireless communication units (WCUs). During flight or other operation of the aerial vehicle, the one or more EECs can record data related to the one or more engines and can communicate (e.g., transmit, send, push, etc.) the data to the one or more WCUs, where the WCUs can store the data in one or more memory devices. Each EEC can communicate the data to its own associated WCU. In addition and/or in the alternative, each EEC can communicate data to a single WCU located on the aerial vehicle. Upon the occurrence of a particular trigger condition (e.g., flight phase transition), the one or more WCUs can communicate the data to a ground system over a wireless network, such as a cellular network… The WCU can be adaptable for communication with the ground system via an antenna. The WCU can transmit information received from the EEC to the ground system. The ground system can use the information received from the WCU to determine a status (e.g., state, health, etc.) of an engine associated with the WCU. In addition, the WCU can be adaptable for communication with a portable maintenance access terminal (PMAT) for maintenance and other actions… The communication of data from the WCU to the ground system can be limited to occur in a particular time window, such as when the aircraft is landed or on or near the ground. Because the particular time window can be small, the WCU should begin transmitting data to the ground system at the beginning of the particular time window. According to example embodiments of the present disclosure, a triggering event can cause the WCU to begin transmitting data to the ground system. The triggering event can be determined by the WCU based on one or more phase signals received from the EEC. The phase signals can be indicative of a flight phase, such as “Taxi,” “Initial Climb,” “Approach,” “Landing,” “Post-Impact,” “Pushback/Towing,” “Standing,” and/or etc. However, in other embodiments, the signals can be indicative of other flight phases or states of the aircraft. The EEC can process data received from other components to derive the one or more phase signals to send to the WCU. In some embodiments, the EEC can simply pass the one or more phase signals received from other components to the WCU. In some embodiments, the WCU can receive information from other components over a network.” This is interpreted as once a trigger event is received, the EEC send a control signal to the WCU to enable a transmission of stored data associated with health status of the engine to the ground.)

Claims 10, 12 - 16 describe limitations of a system that are similar to the limitations of the method of claims 2, 4 – 8 respectively. Therefore, claims 10, 12 - 16 are rejected under 35 USC § 102(a)(1) for the same reason as described in claims 2, 4 – 8 respectively above.

Regarding to claim 17, Scholten teaches A non-transitory computer readable medium having stored thereon program code executable by at least one processor for: 
	receiving an aircraft input indicative of a request to enable a maintenance mode of operation of at least one engine controller for at least one engine of an aircraft; ([Par. 0017 – 0019], “the one or more engines and/or the one or more EECs can include and/or can be in communication with one or more wireless communication units (WCUs). During flight or other operation of the aerial vehicle, the one or more EECs can record data related to the one or more engines and can communicate (e.g., transmit, send, push, etc.) the data to the one or more WCUs, where the WCUs can store the data in one or more memory devices. Each EEC can communicate the data to its own associated WCU. In addition and/or in the alternative, each EEC can communicate data to a single WCU located on the aerial vehicle. Upon the occurrence of a particular trigger condition (e.g., flight phase transition), the one or more WCUs can communicate the data to a ground system over a wireless network, such as a cellular network… The WCU can be adaptable for communication with the ground system via an antenna. The WCU can transmit information received from the EEC to the ground system. The ground system can use the information received from the WCU to determine a status (e.g., state, health, etc.) of an engine associated with the WCU. In addition, the WCU can be adaptable for communication with a portable maintenance access terminal (PMAT) for maintenance and other actions… The communication of data from the WCU to the ground system can be limited to occur in a particular time window, such as when the aircraft is landed or on or near the ground. Because the particular time window can be small, the WCU should begin transmitting data to the ground system at the beginning of the particular time window. According to example embodiments of the present disclosure, a triggering event can cause the WCU to begin transmitting data to the ground system. The triggering event can be determined by the WCU based on one or more phase signals received from the EEC. The phase signals can be indicative of a flight phase, such as “Taxi,” “Initial Climb,” “Approach,” “Landing,” “Post-Impact,” “Pushback/Towing,” “Standing,” and/or etc. However, in other embodiments, the signals can be indicative of other flight phases or states of the aircraft.” This is interpreted as when a triggered event is received by the EEC, the EEC communicates with the WCU to transfer data regarding to health status of the engine to the ground. The maintenance mode request could be a triggered event that request data associated with the health status of the engine to be sent to the ground for analysis.) and 
in response to receiving the aircraft input, outputting, to a data collection and transmission unit of the aircraft, a control signal comprising instructions to enable a wireless access point mode of operation of the data collection and transmission unit. ([Par. 0017 – 0020], “the one or more engines and/or the one or more EECs can include and/or can be in communication with one or more wireless communication units (WCUs). During flight or other operation of the aerial vehicle, the one or more EECs can record data related to the one or more engines and can communicate (e.g., transmit, send, push, etc.) the data to the one or more WCUs, where the WCUs can store the data in one or more memory devices. Each EEC can communicate the data to its own associated WCU. In addition and/or in the alternative, each EEC can communicate data to a single WCU located on the aerial vehicle. Upon the occurrence of a particular trigger condition (e.g., flight phase transition), the one or more WCUs can communicate the data to a ground system over a wireless network, such as a cellular network… The WCU can be adaptable for communication with the ground system via an antenna. The WCU can transmit information received from the EEC to the ground system. The ground system can use the information received from the WCU to determine a status (e.g., state, health, etc.) of an engine associated with the WCU. In addition, the WCU can be adaptable for communication with a portable maintenance access terminal (PMAT) for maintenance and other actions… The communication of data from the WCU to the ground system can be limited to occur in a particular time window, such as when the aircraft is landed or on or near the ground. Because the particular time window can be small, the WCU should begin transmitting data to the ground system at the beginning of the particular time window. According to example embodiments of the present disclosure, a triggering event can cause the WCU to begin transmitting data to the ground system. The triggering event can be determined by the WCU based on one or more phase signals received from the EEC. The phase signals can be indicative of a flight phase, such as “Taxi,” “Initial Climb,” “Approach,” “Landing,” “Post-Impact,” “Pushback/Towing,” “Standing,” and/or etc. However, in other embodiments, the signals can be indicative of other flight phases or states of the aircraft. The EEC can process data received from other components to derive the one or more phase signals to send to the WCU. In some embodiments, the EEC can simply pass the one or more phase signals received from other components to the WCU. In some embodiments, the WCU can receive information from other components over a network.” This is interpreted as once a trigger event is received, the EEC send a control signal to the WCU to enable a transmission of stored data associated with health status of the engine to the ground.)
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Scholten in view of Ziarno, James J. (Publication No. US 20050017876 A1; hereafter Ziarno).
Scholten teaches to derive phase signal from data received from multiple components of the aircraft ([Par. 0020]) but does not explicitly disclose the aircraft input is a discrete input received in response to actuation of a maintenance mode switch located in a cockpit of the aircraft.

However, Ziarno teaches The method of claim 1, wherein the aircraft input is a discrete input received in response to actuation of a maintenance mode switch located in a cockpit of the aircraft. ([Par. 0025 – 0027], “a FADEC/ECU 14 that is operative as a bidirectional multiplexer for signals to and from the jet engine 12. The signals include analog and digital signals and the FADEC/ECU 14 gives commands to the engine from the flight deck 20 of the aircraft 22. It also transmits engine status and health signals. Many signals are processed by the FADEC/ECU 14, which then transmits the signals over an ARINC 429 bus 24 in this non-limiting example at typically 10kilobits per second to and from the flight deck 20. The WEMS module 10 of the present invention has a separate IP address (for each module),which is linked to the serial number of the engine. The WEMS module is mounted on the engine and interfaces with the FADEC/ECU such as through another port on the FADEC/ECU or directly into the ARINC 429 bus… The WEMS module 10 can use an archival data store for recording, storing and encrypting and then later transmitting "full flight" engine data. The WEMS module 10 of the present invention can record hundreds of engine parameters with a preferred one second sampling frequency. The WEMS module thus allows advanced prognostics and diagnostic techniques to increase "time on wing" and decrease engine maintenance costs. For example, the WEMS module 10 could be operative with jet engine diagnostic cells, such as used with prognostic and health management applications, including those designed by Impact Technologies, LLC of Rochester, N.Y.” This is interpreted as the engine controller FADEC/ECU can receive command from a flight deck that can request to transmit data associated with engine to the ground.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Scholten to incorporate the teaching of Ziarno. The modification would have been obvious because by generating a triggered event signal based on a command from a flight deck by an operator, it allows the operator ability to manually start the collecting and transmitting engine data to the ground for monitoring. 

Claim 11 describes limitations of a system that are similar to the limitations of the method of claim 3. Therefore, claim 11 is rejected under 35 USC § 103 for the same reason as described in claim 3 above.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668